Title: Bartholomew Dandridge, Jr., to Henry Babcock, 14 April 1794
From: Dandridge, Bartholomew Jr.
To: Babcock, Henry


          
            Sir,
            Philada 14 April 1794.
          
          The President of the United S. directs me to thank you for the tender of your services
            to your Country; and, agreeably to your request, to return the Certificate herewith
              enclosed. I am, Sir, Your obt Servt
          
            B. DandridgeSecy to the Prest U.S.
          
        